DETAILED ACTION
Response to Amendment
The amendment filed 06/10/2022 has been entered. Applicant’s amendments to the specification, drawings, and claims have overcome every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 03/14/2022. 
Claim Objections
Claim 17 is objected to because of the following informalities:  in line 2, the limitation “a humidification apparatus” is recited. To clarify that the “a humidification apparatus” in claim 17, line 2 is the same humidification apparatus recited in claim 1, line 2, “a humidification apparatus” in claim 17, line 2 should read “the humidification apparatus”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 13-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klasek et al. (US 20100206308 A1), hereinafter Klasek, in view of Bremner et al. (US 20060118113 A1), hereinafter Bremner.
Regarding claim 1, Klasek teaches at least one heating element (wires 24a and 24b; fig. 2, par. 0046) positioned in a patient conduit (4) of an insufflation system (heating elements 24a and 24b, which are a part of element 12, are positioned in a patient conduit 4 of an insufflation system; fig. 1), wherein the heating element is spaced apart from the rest of the system (24a and 24b are spaced apart from the rest of the system by insulating layers 26a and 26b; fig. 2, par. 0055). 
	Klasek fails to teach a filter assembly for use in an insufflation system, said filter assembly being positioned, in use, between a humidification apparatus and a patient, said filter assembly comprising: a filter medium operative to filter medical gases; a housing comprising an inlet, an outlet and said filter medium, said housing defining a gases flow path through said filter medium between said inlet and said outlet; and the at least one heating element positioned in said housing and configured to heat said filter medium; wherein said at least one heating element is spaced apart from said filter medium and from an inner surface of said housing, and wherein said at least one heating element is positioned in said gases flow path downstream from said filter medium.
	Bremner teaches a filter assembly (11) for use in an insufflation system (fig. 1), said filter assembly comprising: a filter medium (filter material covering cavity 23; par. 0046) operative to filter medical gases (par. 0046); a housing (comprised of 22 and 25) comprising an inlet (end of housing 22 nearest to humidification assembly 8), an outlet (section of housing component 22 attached to end 14 of patient conduit 3) and said filter medium (filter medium is adapted to fit over cavity 23 between 22 and 25; fig. 1, par. 0046), said housing defining a gases flow path through said filter medium between said inlet and said outlet (as gas flows between said inlet and said outlet, it also passes through the filter medium located between said inlet and said outlet; par. 0045). Bremner further teaches the assembly 11 is located between a patient conduit 3 and outlet 4 of humidification assembly 8 (fig. 1, par. 0044).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the filter assembly of Bremner into the patient conduit as taught by Klasek as both these inventions and the claimed invention are directed towards medical insufflation systems and the references were well-known in the art prior to the effective filing date of the claimed invention. Bremner teaches in par. 0049 that information obtained from a sensor 24 may be used to provide feedback helpful for adjusting operating parameters of an insufflation system according to a patient’s needs. It would therefore have been obvious to one of ordinary skill in the art to have incorporated the assembly 11 (comprising a sensor, housing, and filter as structurally claimed above, and located between a humidification assembly 8 and a patient conduit 3) onto a corresponding location between the humidification assembly 1 and the patient conduit 4 as taught by Klasek, as such a modification is a combination of known prior art elements and the results of such a modification would, predictably, allow a user to monitor feedback helpful for adjusting operating parameters of an insufflation system according to a patient’s needs. 
	Such a modification would result in the least one heating element 24a, 24b as taught by Klasek being positioned in said housing and configured to heat said filter medium (Klasek in view of Bremner discloses a filter assembly and heating element as structurally claimed; therefore, the device taught by Klasek in view of Bremner is considered capable of performing the disclosed function of heating said filter medium). 
	Furthermore, due to the placement of the assembly 11 of Bremner between the humidification apparatus 1 and the patient conduit 4 of Klasek, the filter assembly would be positioned, in use, between a humidification apparatus and a patient, and the said at least one heating element would be positioned in said gases flow path downstream (i.e. in the patient conduit) from said filter medium.
Regarding claim 4, Klasek further teaches said at least one heating element comprises one or more heater wires (24a and 24b; fig. 2, par. 0046).
Regarding claim 5, Klasek as modified above further teaches said outlet of said housing is configured to be coupled to a patient conduit (Bremner: outlet of housing component 22 is configured to be coupled to a patient conduit 3 at end 14 of the patient conduit; fig. 1, par. 0044), and wherein said patient conduit is configured to deliver said medical gases passing through said filter assembly to said patient (Klasek in view of Bremner discloses a patient conduit (Klasek: 4) as structurally claimed; therefore the device taught by Klasek as modified above is considered capable of performing the disclosed function of delivering said medical gases passing through said filter assembly to said patient).
Regarding claim 6, Klasek as modified above teaches said patient conduit is permanently attached to said outlet (Bremner teaches in par. 0044 that housing component 22 is connected to a patient conduit by an appropriate fastening means; if the patient conduit is never removed from housing component 22 after attachment, then the patient conduit has been permanently attached to said outlet).
Regarding claim 7, Klasek as modified above teaches said patient conduit is removably attached to said outlet (Bremner teaches in par. 0044 that housing component 22 is connected to a patient conduit by an appropriate fastening means; if the patient conduit is removed from the outlet after attachment, then the patient conduit has been removably attached to the outlet).
Regarding claim 8, Klasek as modified above further teaches said at least one heating element is configured to extend along a length of said patient conduit (Klasek: 19, comprised of heating elements 24a and 24b, extends along a length of patient conduit 4; fig. 1, pars. 0046, 0052).
Regarding claim 9, Klasek further teaches said patient conduit comprises heating wires (wires 24a, 24b; par. 0046) configured to heat said medical gases flowing through said patient conduit (Klasek as modified above discloses heating wires extending along a length of the patient conduit as structurally claimed; therefore the device taught by Klasek as modified above is considered capable of performing the disclosed function of heating gases flowing through said patient conduit).
Regarding claim 10, Klasek in view of Bremner further teaches said heating wires are attached to or comprise said at least one heating element of said filter assembly (wires 24a, 24b run through assembly 11 and so comprise said at least one heating element of said assembly).
Regarding claim 11, Klasek in view of Bremner further teaches said filter assembly further comprises an electrical power source coupling configured to supply power to said at least one heating element (Klasek teaches a connection between power supply 21 and element 12; fig. 1, par. 0044).
Regarding claim 13, Bremner further teaches said filter medium comprises one or more of the following: a membrane, a glass-based material, a hydrophilic material, paper, and a pleated material (filter material may be hydrophilic; par. 0045).
Regarding claim 14, Bremner further teaches said filter assembly further comprises at least one sensor (25) positioned in said gases flow path between said inlet and said outlet of said housing (sensor 24 is located between said inlet (connected to humidification assembly outlet 4) and said outlet (connected to end of patient conduit 14) of housing component 22; fig. 1), wherein said sensor is configured to measure data indicative of one or more of the following: a temperature; a humidity; a pressure; and a flow rate of said gases flow (sensor 24 is configured to measure temperature, humidity, and/or flow; par. 0049).
Regarding claim 15, Bremner further teaches said inlet of said housing is configured to be coupled to a humidification chamber (fig. 1, par. 0044).
Regarding claim 17, Klasek in view of Bremner further teaches said insufflation system comprises a humidification apparatus (Klasek: 1; fig. 1, par. 0043) operative to humidify said medical gases for delivery to a patient (par. 0043), and wherein said filter assembly is positioned in use between said humidification apparatus and said patient (Klasek in view of Bremner comprises assembly 11 from Bremner attached between patient conduit 4 and humidification apparatus 1 as taught by Klasek; see 103 rejection for claim 1 above).
Regarding claim 18, Klasek in view of Bremner further teaches said filter assembly is positioned in use adjacent to a humidification chamber of said humidification apparatus (in Klasek as modified above, the assembly 11 is located by the humidification apparatus 1).
Regarding claim 19, Bremner further teaches said at least one heating element is positioned in said gases flow path between said inlet and said outlet of said housing (element 12 travels through both humidification apparatus 1 and patient conduit 4 in Klasek, and thus the assembly 11 in Klasek as modified above).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klasek in view of Bremner as applied to claim 1 above, and further in view of Stenzler et al. (US 20130152929 A1), hereinafter Stenzler.
	Klasek in view of Bremner fails to teach said filter assembly is sterile, although Bremner does state that certain components of it can be cleaned for reuse (pars. 0037, 0046). 
	Stenzler teaches a sterile filter (“[F]ilter 20 is reusable and sterilizable”; par. 0033). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter assembly taught by Klasek in view of Bremner to be sterile as taught by Stenzler as both these inventions and the claimed invention are directed towards medical gas insufflation devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Both Bremner (par. 0046) and Stenzler (par. 0033) teach that cleaned/sterilized insufflator components can be reused. It would therefore have been obvious to one of ordinary skill in the art to have made the filter assembly in Klasek in view of Bremner sterile as taught by Stenzler so that it can be used on a new patient, as such a modification is applying a known technique to a known device to yield a predictable result.

Response to Arguments
All arguments considered were filed 06/10/2022.
Applicant’s arguments, see pg. 10, with respect to objection to the drawings have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 
Applicant’s arguments, see pgs. 10-11, with respect to objections to the specification have been fully considered and are persuasive.  The objections to the specification have been withdrawn. 
Applicant’s arguments, see pg. 11, with respect to claim objections have been fully considered and are persuasive.  The objection to claim 13 has been withdrawn. 
Applicant’s arguments, see pg. 11, with respect to rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 5-10 have been withdrawn. 
Applicant’s arguments, see pgs. 11-13, with respect to the rejection of claims 1, 4-5, 11-13, and 15-16 under the 35 U.S.C. 102 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections of claims 1, 4-5, 11-13, and 15-16 have been withdrawn. 
Applicant’s arguments, see pg. 13 (lines 11-15, 19-26), with respect to 35 U.S.C. 103 rejections of claims 14 and 17-18 wherein Stenzler is the primary reference have been fully considered and are persuasive.  The 35 U.S.C. rejections of claims 14 and 17-18 wherein Stenzler is the primary reference have been withdrawn. 
Applicant's arguments, see pg. 13, lines 15-18, 27 – pg. 14, line 15, regarding 35 U.S.C. 103 rejections of claims 1, 4-11, 12-15, and 17-19 wherein Klasek is the primary reference have been fully considered but they are not persuasive.
Regarding the argument on pg. 14 (lines 1-6) that the filter assembly in Bremner does not have both an inlet and an outlet so as to provide a gases flow path through said filter medium between said inlet and outlet: the assembly 11 comprises an open tube 22 having both an inlet and an outlet, with the filter medium being located between said inlet and outlet, such that the gases do flow through the filter medium between said inlet and outlet (see annotated fig. 9, par. 0044).

    PNG
    media_image1.png
    216
    462
    media_image1.png
    Greyscale

Annotated Figure 9 (from Figure 9 of Bremner)
Regarding the argument on pg. 14 (lines 7-6) with respect to the arrangement of the heating element 12 in Klasek and the assembly 11 in Bremner, the proposed combination set forth in the 35 U.S.C. 103 rejection of claim 1 above places the assembly 11 from Bremner between the humidification assembly 1 and the patient conduit 4 in Klasek. Such an arrangement would result in heating element 12 running through the assembly 11 due to its placement in both the humidification apparatus 1 and the patient conduit 4 (fig. 1 of Klasek). Consequently, the assembly 11 would be measuring humidified gases, even though the heating element 12, by virtue of its placement in patient conduit 4, would also be located downstream from the assembly 11. 
Allowable Subject Matter
Claim 16 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783